  Case 13-45385          Doc 90    Filed 11/05/18 Entered 11/05/18 08:23:14              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13-45385
         Vivian Fields

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/22/2013.

         2) The plan was confirmed on 05/14/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/04/2018.

         6) Number of months from filing to last payment: 57.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $107,000.00.

         10) Amount of unsecured claims discharged without payment: $34,294.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 13-45385      Doc 90        Filed 11/05/18 Entered 11/05/18 08:23:14                      Desc Main
                                     Document Page 2 of 3



Receipts:

       Total paid by or on behalf of the debtor              $99,825.00
       Less amount refunded to debtor                           $434.67

NET RECEIPTS:                                                                                   $99,390.33


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $3,976.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                      $4,164.99
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $8,140.99

Attorney fees paid and disclosed by debtor:                  $24.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal       Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC              Unsecured      4,161.00       4,286.90         4,286.90        428.69         0.00
BANK OF AMERICA                 Secured       20,537.00     20,573.24              0.00           0.00        0.00
CERASTES LLC                    Unsecured         753.00        844.17           844.17          84.42        0.00
CHASE BANK USA                  Unsecured         749.00           NA               NA            0.00        0.00
COOK COUNTY TREASURER           Secured              NA            NA               NA            0.00        0.00
DEPT STORES NATIONAL BANK/MAC   Unsecured      1,584.00       2,746.86         2,746.86        274.69         0.00
DISCOVER BANK                   Unsecured      1,833.00       1,899.71         1,899.71        189.97         0.00
GECRB/WALMART                   Unsecured      3,829.00            NA               NA            0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC   Unsecured      1,333.00       1,436.91         1,436.91        143.69         0.00
MACYS DSNB                      Unsecured         994.00           NA               NA            0.00        0.00
MOMA FUNDING LLC                Unsecured      4,552.00       4,790.81         4,790.81        479.08         0.00
PRA RECEIVABLES MGMT            Unsecured         324.00        658.17           658.17          65.82        0.00
PRA RECEIVABLES MGMT            Unsecured         408.00        485.62           485.62          48.56        0.00
PRA RECEIVABLES MGMT            Unsecured      1,623.00       1,689.63         1,689.63        168.96         0.00
PRA RECEIVABLES MGMT            Unsecured      6,385.00       6,659.06         6,659.06        665.91         0.00
PRA RECEIVABLES MGMT            Unsecured      3,357.00       3,442.35         3,442.35        344.24         0.00
PRA RECEIVABLES MGMT            Unsecured      2,715.00       2,803.67         2,803.67        280.37         0.00
RJM ACQUISITIONS                Unsecured            NA           0.00             0.00           0.00        0.00
RUSHMORE LMS                    Secured       69,716.08     67,622.70        67,612.09      67,612.09    6,472.58
RUSHMORE LMS                    Unsecured            NA           0.00            10.61           1.06        0.00
SPRINGLEAF FINANCIAL SERVICES   Secured       10,400.00     13,224.88        13,066.00      13,066.00      907.32
SPRINGLEAF FINANCIAL SERVICES   Unsecured      2,666.00            NA            158.88          15.89        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 13-45385         Doc 90      Filed 11/05/18 Entered 11/05/18 08:23:14                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $67,612.09         $67,612.09         $6,472.58
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                           $13,066.00         $13,066.00           $907.32
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                          $80,678.09         $80,678.09         $7,379.90

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                             $31,913.35          $3,191.35              $0.00


Disbursements:

         Expenses of Administration                             $8,140.99
         Disbursements to Creditors                            $91,249.34

TOTAL DISBURSEMENTS :                                                                      $99,390.33


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 11/05/2018                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
